947 F.2d 952
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Richard Real BIRD, Defendant-Appellant.
No. 90-30409.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 4, 1991.Decided Nov. 7, 1991.

Before EUGENE A. WRIGHT, HUG and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Real Bird appeals his conviction by a jury of bank fraud, conspiracy and making fraudulent statements to a bank.   He also appeals the sentence imposed.


3
There was no error in denying the discovery request which was largely overbroad and irrelevant.   The evidence to support conviction was sufficient and Real Bird did not deny that he engaged in the activities alleged.   His defense of good faith was submitted to the jury which rejected it.


4
There was no error in denying the motion for a new trial.   The district judge ruled correctly that Real Bird failed to satisfy the requirements of  United States v. Kenny, 645 F.2d 1323, 1343 (9th Cir.1981).   There is no merit in the contention that the district court lacked jurisdiction.


5
The order for restitution was proper and the court was correct in using the total loss of $56,591 as the basis for calculating the base offense level.   Nothing in this case merited initial en banc hearing.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3